 In the Matter of THE RED ROCK COMPANY AND THE RED ROCK COLACOMPANYandLOCAL No. 859, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. OF L.CaseNo. 10-CA-11.Decided June 0771949DECISIONANDORDEROn January 24, 1949, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and are engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondents filedexceptions to the Intermediate Report, and a supporting brief.TheRespondents also requested oral argument.This request is herebydenied because the record, exceptions, and brief, in our opinion,adequately present the issues and the positions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed?The Board has considered the Intermediate Report,3 the' Pursuant to the provisions of Section 3 (b) of the Act,as amended,the NationalLabor Relations Board has delegated its powers in connection with this proceeding toa three-member panel[Chairman Herzog and Members Houston and Murdock].2 The Respondents assert that the Trial Examiner erred in granting the motion of theGeneral Counsel to quash the subpena, issued to the Regional Director at the request ofthe Respondents,to produce records relative to compliance, on the ground that the failureof the Union affirmatively to show compliance with the filing requirements of Section 9(f), (g), and(h) of the amended Act deprived the Board of jurisdiction in the instantproceeding.We have previously decided, in both unfair labor practice and representa-tion cases,that compliance with the filing requirements of Section 9 (f), (g), and (h)is a matter for administrative determination by the Board and is not litigable by theparties.We therefore affirm the Trial Examiner's ruling quashing the subpena.More.over, we are administratively advised that the Union has fully complied with the filingrequirements of the amended Act.Matter of Pauls Valley Milling Company,82 N. L.R B. 1266.3The Intermediate Report contains certain misstatements of fact and inadvertences,none of which affects the Trial Examiner'sultimate conclusions,or our concurrencetherein.Accordingly,we note the following corrections:(1)The Trial Examinerinadvertently stated that 33'/3 percent of The Red Rock Company's purchases in 194784 N. L.R. B., No. 65.521 522DECISIONSOF NATIONALLABOR RELATIONS BOARDexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the- TrialExaminer with the modifications and additions noted below : 41.Contrary to the contention of the Respondents, we find in agree-ment with the Trial Examiner, that the Respondents, The Red RockCompany and The Red Rock Cola Company,5 are properly joined andthat they jointly and severally are engaged in commerce within themeaning of Section 2 (6) and (7) of the Act. In so doing, we adoptthe following findings in the Intermediate Report: (a) RespondentCola, a Georgia corporation, was organized by Respondent Company,also a Georgia corporation, in 1938 and received from it the right tomanufacture the concentrate for Respondent Company's cola drink,Respondent Company confining itself to bottling and distributingthe drink in the Atlanta area. (b) During the 12 months' period pre-ceding the hearing, Respondent Cola purchased raw materials used inthe production of its concentrate valued at $144,315, all of which wereshipped to Respondent Cola from points outside the State of Georgia.(c)During this period Respondent Cola's sales amounted to $298,154,of which 12 percent represented purchases by Respondent Companyand 87 percent represented purchases by Red Rock Bottlers, Inc., thelatter company distributing Respondent Cola's product to customerslocated in 40 different States and also in foreign countries. (d) Duringthe calendar year 1947, Respondent Company purchased raw materialsand supplies amounting to $258,000, of which sum approximately 30percent or $77,400 was for bottles, cases, and crowns, purchased andshipped to Respondent Company from outside the State of Georgia.6(e)During 1947 Respondent Company distributed products valuedat $547,000, all within the Atlanta area.We further find, as the record shows, that Respondent Companyowns the building within which it carries on its operations and that itleases floor space therein, and furnishes the services of'a pick-up truck,to Respondent Cola. In addition, the same individuals are president,vice president, and secretary of both Respondent Company and Re-were from outside the State of Georgia.The corrected figure, as the record shows, is30 percent(2)Although the Trial Examiner found that all the driver-salesmen,approximately 14 in number, left their routes before quitting time on Saturdays, therecord indicates, as we find, that, from time to time, 12 of the Respondent Company'sdriver-salesmen left early on Saturdays(3)As to the number of times McCullomreported to work late, the Trial Examiner erroneously stated the number as 32Thecorrected figure is 314Upon careful analysis of the entire record, we find nothing to support the Respond-ents' contention that the Trial Examiner was biased against them.. Accordingly, weshall overrule the Respondents' exception on that ground.5Hereinafter referred to as Respondent Company and Respondent Cola, respectively.('Although the figures for out-of-State purchases in 1945 and 1946 are smaller inamount than the 1947 figure, they do not impair our finding herein that the RespondentCompany is engaged in commerce within the meaning of the Act. THE RED ROCKCOMPANY523spondent Cola; the second vice president of Respondent Cola is alsotreasurer of Respondent Company; and the vice president of bothRespondents,William C. Satterthwait, is also general manager ofboth Respondents.Furthermore, the record establishes affirmativelythat, in the latter capacity at Respondent Company, Satterthwaitformulates and directs its labor policy.Under these circumstances,and upon a consideration of the entire record, we infer and find thatSatterthwait's authority at Respondent Cola correspondingly includesthe formulation and direction along similar lines of Respondent Cola'slabor policy, thereby effecting a common labor policy for bothcorporations.'In view of the foregoing circumstances, it is apparent that bothcorporations are engaged in a single, integrated enterprise, and thatthe affairs of Respondent Cola are so interrelated with those of Re-spondent Company, as to make it an essential party to this proceeding.Accordingly, we find that, like Respondent Company, Respondent Colais an Employer of the employees involved herein within the meaningof the Act and that Respondent Cola and Respondent Company arejointly and severally responsible for the unfair labor practices involvedin this proceeding.8And we find further, as did the Trial Examiner, that RespondentCompany's operations affect commerce substantially and beyond thepurview of thede ininimisdoctrine ,9 and that Respondent Companyand Respondent Cola are jointly and severally engaged in commercewithin the meaning of the Act.2.The Trial Examiner found that the Respondents violated Sec-tion 8 (a) (1) of the Act by preparing and circulating the followingdocuments among employees on or about February 23, 1948, approxi-mately 4 days after the Union's 10 request for recognition by the Re-CfMatter of Ozark Central Telephone Company.83 N L R B. 258Matter of Don Juan Co, Inc, and Don Juan, Inc,79 N. L R B 154-; NL. R B v.Federal Engineering Company, Inc, et at,153 F (2d) 233 (C A 6) See also NL R B.V.Pennsylvania Greyhound Lines,303 U S 261;N L R B V. Condenser Corp,128 F.(2d) 67 (C A 3) . NL R B v Lund,103 F (2d) 815 (C A8) , Matter of Ball Trans.portation Company, etal, 75 N L R B 1203, enfd December 7, 1948, Doc No 1203(C A 1).9Matter of Atlanta Coca-Cola Bottling Company,83 N L R B 187,Matter of Rock-ford Coca-Cola Bottling Company,81 N. L. R B 579;Matter of Greensboro Coca-ColaBottling Company,82 N. L R 13 543"The application of the Act does not depend upon the magnitude of the business northe comparative amount of interstate sales" but upon "whether the stoppage of businessby reason of labor strife would tend substantially to affect interstate commerce "J LBrandeis Sons v N L R B,142 F (2d) 977, 980 (C. A 7) enfg 53 N L R B 352,cert den 323 U S 75110 Contrary to the contention of the Respondents, we perceive no requirement in Section10 (b) of the amended Act that we abandon our usual practice of admitting in evidence asproof of the existence of a labor organization, a copy of the charter of the Union in lieuof a certified copyAccordingly, the ruling of the Trial Examiner admitting in evidencea copy of the charter of the Union is hereby affirmed 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents : a petition addressed to Respondent Company, purportingto deny the Union's authority to represent them in bargaining withRespondent Company, and authorizing Respondent Company to dealdirectly with each of them ; and individual telegrams to the Unionpurporting to withdraw an employee's outstanding application formembership in the Union.The Trial Examiner also found that theRespondents violated this section of the Act by coercing their em-ployees into signing these documents.The Respondents contend that their activities in this connection areprotected as an exercise of free speech within the meaning of Section8 (c) of the Act, and that, inasmuch as virtually all the employees whotestified denied that they were intimidated or coerced by the Respond-ents' conduct or statements, no finding of a violation of Section 8 (a)(1) of the Act may be predicated thereon.The guarantees of Section 8 (c) of the amended Act protect theexpression of views or opinion free from threats of reprisal or promiseof benefit.Where, as here, the Respondents by their activities andstatements patently injected themselves into the organizational efforts'of their employees and sought thereby to undermine the standing ofthe Union in their plant, they were engaged in no mere expression ofviews or opinion but rather in acts which interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedthem in Section 7 of the Act.And while we do not adopt the TrialExaminer's finding that all the employees involved herein were spe-cifically asked by the Respondents to sign the petition and the tele-grams,"' we agree with his further finding, that the handing or exhibit-ing of these documents by the Respondents to their employees wastantamount to compulsion to sign them .12 In this connection, we con-sider as significant not only the conduct of the Respondents in pre-paring and circulating the petition and telegrams, which conduct initselfwe find to be unlawful'13 but also the setting within which theRespondents' anti-union activities took place,viz,the interrogationof employee Adams, the threats of reprisal to employees Bates andWade 14 and, as we find hereinafter, the discriminatory discharge ofemployees Maddox and McCullom, all occurring on or shortly afterFebruary 23, 1948.11We find, contrary to the Trial Examiner, that only Fowler and wade were specificallyasked to sign the petition and that only Sumpter was specifically asked to send the telegram.12Matter of Biggs Antique Company, Inc,80 N. L. R. B 345.13Matter of The Chase National Bank of The City of New York, San Juan, Puerto Rico,Branch,63 N. L. R. B. 656. Cf.Matter of Ames Harris Neville Company, Inc., 67 N. L.R B 422;Matter of Concordia Ice Company, Inc.,51 N. L. R. B. 1068.14Although the Trial Examiner found that Satterthwait asked Adams if he was a mem-ber of the Union ; advised Bates, "just to leave the union bunch alone and we would be allright" ; and urged employee wade, "just stay away from that union bunch and everythingwill be all right," he inadvertently failed to find in such utterances, interrogation andcoercion in violation of Section 8 (a) (1) of the Act.We so find. THE REDROCK COMPANY525In view of the foregoing circumstances, including the surroundingatmosphere of hostility toward the Union fostered by the Respond-ents, it cannot be said, as the Respondents maintain, that, in callingtheir employees into the office of Satterthwait and proffering thepetition and in circulating the telegrams with the assistance of Super-visors Harris and Jules Maddox, the employees were not coerced butsigned the petition and telegrams of their own free will 15Nor do weregard as material the fact that virtually all the employees involvedherein who testified stated, in effect, that they did not consider theRespondents' acts and statements as intimidatory or that some of themdelayed a day or so in signing.16As we have previously held, theapplicable test is not the effect of such conduct or statements upon theemployees involved but the tendency of the proscribed conduct orstatements to interfere with the free exercise of the rights guaranteedto employees under the Act.'We therefore find that, by the conduct of Satterthwait and Super-visors Harris and Jules Maddox in preparing and circulating the peti-tion and telegrams, and of coercing the employees into signing them,the Respondents violated Section 8 (a) (1) of the Act.3.The Respondents except to the Trial Examiner's finding thatMaddox and McCullom were discriminatorily discharged on February23, 1948, 4 days after the Union's request for recognition and con-temporaneously with the initiation by the Respondents of the peti-tion and telegrams described above. In support of their exception,the Respondents argue that Maddox was discharged for habituallycorning in early from his route on Saturdays and checking short inhis weekly receipts, and that McCullom was discharged for reportingtowork late and leaving early."'The Respondents argue furtherthat the discharges were the result of a bona fide plan to replace un-satisfactory driver-salesmen and point to the fact that five otherdriver-salesmen, as to whom no charge of discrimination was made,were replaced, allegedly as part of a plan to "clean out the unsatis-factory drivers."The record shows, as the Trial Examiner found, that virtually allthe Respondents' driver-salesmen were chronic violators of the plant16 The Respondents citeMatter of Mallinckrodt Chemical Works,79 N. L R B. 1399, insupport of their positionHowever, we find the facts in that case inapplicable to the factsherein.16 The Respondents characterize this as signing"upon reflection."We do not, however,consider such "reflection" as having any ameliorating effect.17Matter of Minnesota Mining & Manufacturing Company,81 N. L R. B 557;Matter ofSewell Manufacturing Company,72 N. L R B. 85, enfd. as modified, 172 F. (2d) 459(C. A. 5).Cf.Matter of G. H Hess, Incorporated,82 N. L R B. 463li The Respondents take exception to the Trial Examiner's finding that the Respondentssent a letter of reprimand to all the driver-salesmen as well as to McCullom. Since therecord is not entirely clear on this point,we shall assume for the purposes of this case, asthe Respondents contend, that a letter was sent to McCullom only.853396-50-vol 84-37 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDrules on reporting and quitting time, and on checking in weekly re-ceipts,19 and that the Respondents condoned these infractions.Forexample, while Maddox came in early 6 or 7 times and McCullom 6times in the period between January 2 and February 23, 1948, thesame exhibit revealing this information and covering the period be-tween January 2 and February 28, 1948, shows that Coats came inearly 7 times,Sumpter 6 times,Adams 5 times,and Burress 5 times.Similarly,while McCullom reported late 31 times in the period be-tween January 2 and February 23, the exhibit shows that in the periodbetween January 2 and February 28, Adams reported late 27 times,Laney 23 times,and Hosea 20 times.As to the Respondents'plan to"clean out the unsatisfactory drivers,"the record is clear that 4 ofthe 5 drivers referred to by the Respondents,i.e.,Laney, Hosea,Sumpter, and Young, voluntarily left the Respondents'employ inMarch,April,June, and August 1948,respectively.With respectto the fifth employee,Blankenship,the record is devoid of any refer-ence to the circumstances surrounding the termination of his employ-ment with the Respondents.Nor does the record show that theRespondents did, in fact,specifically replace any of the afore-men-tioned employees,including the complainants,with newly hired re-placements trained for that purpose.Accordingly,like the Trial Examiner, we reject the Respondents'defenses and find that they discharged Maddox and McCullom forunion activities rather than for infractions of plant rules.The dis-criminatory motivation in both discharges is readily apparent fromSupervisor Chafin's reply to McCullom's question,on the occasion of-his discharge, which followed that of Maddox by a few hours.Atthat time, McCullom queried Chafin,"Well, isit about the Union?"And Supervisor Chafin stated,"Yes, Little Maddox 20 has gone andthere is more going." 21We find therefore,for the reasons stated above and in the Inter-mediate Report, that the grounds for discharge advanced by theRespondents are not the true reasons,and that Maddox and McCullom,known union adherents,were, in fact,discharged for their unionactivities.19The record indicates, as the Trial Examiner found, that the Respondents'employeesfrequently checked short in their weekly receipts and that, in any case, the Respondentswere amply protected against shortages by cash bonds and by the practice of making deduc-tions, if necessary, from the wages of their employees.2°The referenceto "LittleMaddox"is,as the record indicates,to L E Maddox, thedisehargee involved herein.21The Trial Examiner refers.to this statement only in connection with McCuilom'sdischargeHowever, we believe and we find that it is equally applicable in establishingunlawful motivation in Maddox' discharge. THE RED ROCKCOMPANY5274.The Trial Examiner found, as do we, that the Respondents, onand after February 19, 1948, refused to bargain collectively with theUnion as the exclusive representative of their driver-salesmen in viola-tion of Section 8 (a) (5) and (1) of the Act. The Respondents exceptto this finding on the ground that they were under no duty to bargainwith a Union which was neither certified by the Board as bargainingrepresentative nor recognized as bargaining representative by theRespondents.The record shows that on February 19, 1948, the Union filed a peti-tion for certification with the Regional Office of the Board.On thesame day, the Union- sent a telegram to the Respondents 22 in which itrequested recognition as bargaining representative of the driver-salesmen 23 and sought to arrange a meeting with the Respondents "to,discuss the possibilities of a contract."'The Respondents replied ina letter to the Union, dated February 23, 1948, by asking the Unionto phone and arrange a meeting. At the meeting between the Respond-ents and the Union, which took place on or about February 26 or 27,,1948, the union representative requested the Respondents to agree toa consent election. It is undisputed that the Respondents' representa-tive replied, as the Trial Examiner found, "That the Company didn'twant any union, and they were going to wage-they was [sic] goingto use all the methods to prevent a union in The Red Rock Cola Coin-pany."Meanwhile, on or about February 23, as we have found above,the Respondents unlawfully discharged two of their employees who-were the leading participants in the Union's organizational efforts,interrogated and coerced other employees, and prepared and circulateda petition and telegrams intended to deny the authority of the Unionto represent their employees in collective bargaining negotiations withthe Respondents.24On March 1, 1948, the Union wrote to the Respondents renewingits request for recognition, at the same time referring to the Respond-ents' anti-union activities, and adding that "the only fair way ofdetermining this matter would be conducting an election by secretballot in order that your employees would be able to express their realwhile the Union addressed its bargaining requests to the Respondent Company, weshall, inview of theinterrelationship between Respondent Company and Respondent Colaand the joint liability of both herein, consider the communications to or from RespondentCompany as communications to or from Respondent Cola also23The telegram stated,"The sales drivers of your Atlanta plant has selected our organi-zation to represent them in collective bargaining with your company . . "24The evidence is undisputed,as the Trial Examiner found,that, by February 19, 1948,10 of the 14 driver-salesmen in the Respondents'employ had signed membership applica-tion cards authorizing the Union to represent them in collective bargaining with theRespondents.i 528DECISIONSOP NATIONALLABOR RELATIONS BOARDdesire."On March 2, the Respondents replied by stating that "theemployees have indicated voluntarily and without compulsion what-soever that they wished to deal directly and individually with thecompany and that they are not represented by you or your Union,"and "that there is no occasion for holding an election."The Trial Examiner found that the Union informed the Respond-ents, on February 19, that it represented a majority of the driver-salesmen; that it did, in fact, represent such a majority; and that, onthat date and at all times thereafter, the Respondents refused to bar-gain collectively with the Union.As already noted, the Respondentscontend, however, that a Board certification or voluntary recognitionby them, is a precondition to a finding of a violation of Section 8 (a)(5) of the Act. This position is clearly untenable.Viewing the casemost favorably to the Respondents, it is clear that the Union raiseda question concerning representation on February 19, and sought byvarious moves to resolve that question,viz,outright recognition or ademonstration in an election that it was the bargaining representative,but that the Respondents not only refused to cooperate but activelysought to prevent the Union from demonstrating its representativestatus by embarking on a systematic campaign to undermine theUnion's support among their employees. Indeed, the undisputed evi-dence in the record, as indicated above, discloses that at no time ma-terial herein did the Respondents challenge in good faith the majoritystatus of the Union, and request proof, as was their right, that theUnion was lawfully entitled to represent the driver-salesmen in theemploy of the Respondents.We are persuaded, upon a consideration of the foregoing circum-stances, that the Respondents' refusal to agree to a consent election andtheir ostensible willingness, during a period of approximately 2 weeks,to await the outcome of the Union's petition for certification, was notmotivated by a bona fide doubt of the Union's majority but by a studiedpurpose to foreclose the Union from establishing its majority in aBoard proceeding, and thereby to avoid the Respondents' statutoryduty to bargain.25Accordingly, in view of the Union's majority posi-tion on February 19, and the well-recognized principle'that a Union'smajority status cannot be affected where, as in the instant case, the lossof majority is directly attributable to the Employer's unfair laborpractices,26 we find that for these reasons, as well as the reasons stated25 The fact thatunder these circumstances the Union had on file a representation petitionwith the Board is not a defense to the refusal to bargainCf.Matter of D. H. HolmesCompany, Ltd.,81 N. L. R B. 753.2' SeeMatter of Pauls Valley Milling Company,supra; Matter of The Cufman LumberCompany, Inc.,82 N L R B 296;Matter of Ai tcraft Hosiery Company,78 N. L.R. B 333. THE RED ROCKCOMPANY529by the Trial Examiner, the' Respondents have'refused to bargain withthe Union in violation of Section 8 (a) (5) and (1) of the amended Act.The RemedyIn their brief, the Respondents argue that because Satterthwait toldMaddox and McCullom at the time of their discharge to come back"within 20 or 30 days" if they had not already obtained a job elsewhere,the discharged employees were obligated to apply for reinstatementwhich they did not do.We do not agree. Assumingarguendothat theRespondents made a specific offer of reinstatement to the same or sub-stantially equivalent positions formerly held by these employees, thefailure of Maddox and McCullom to apply for reinstatement does notpreclude a Board order requiring their reinstatement with unabatedback pay less net earnings as hereinafter provided. The Respondents,concurrently with their offer, as we have found herein, were discrimina-torily discharging these two employees and engaging in other conductviolative of the Act, thereby demonstrating the complete lack of goodfaith with which their offer of reinstatement was made.Under thesecircumstances, we find that the Respondents had no intention of rehir-ing Maddox or McCullom and that the discharged employees were,therefore, not obligated to apply for reinstatement 27ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, The Red RockCompany and The Red Rock Cola Company, Atlanta; Georgia, andtheir officers, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local No. 859, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, A. F. of L., or in any other labor organization of theiremployees by discharging or refusing to reinstate any of their em-ployees or by discriminating in any other manner in regard to'their hire and tenure of employment or any term or condition ofemployment;(b)Refusing to bargain collectively with Local No. 859, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, A. F. of L., as the exclusive representative of alln SeeMatterof LitchfieldManufacturing Company,63 N. L.R. B. 545. '530DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriver-salesmen at their Atlanta,Georgia, plant, excluding super-visors, as defined by the amended Act;(c) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of their right to self-organization, toform labor organizations,to join or assist Local No. 859, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, A. F. of L., or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or any other mutual aid or protection,and to refrain fromany or all such activities,except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board finds will .effectuate the policies of the Act :(a)Offer L. E. Maddox and H. L. McCullom immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges ;(b)Make whole L. E. Maddox and H.L.McCullom for any loss,ofpay they may have suffered by reasons of the Respondents' dis-crimination against them by payment to each of them of a sum ofmoney equal to the amount which they normally would have earnedas wages during the period from the date of their discharge to thedate of the Respondents'offer of reinstatement,less their net earningsduring that period ;(c)Upon request,bargain collectivelywithLocal No. 859, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, A. F. of L.,as the exclusive representative oftheir employees in the appropriate unit described above, with respectto grievances,labor disputes,rates of pay,wages, hours of employment,and other conditions of employment,and if an understanding isreached, embody such understanding in a signed agreement;(d)Post at their plant in Atlanta,Georgia, copies of the noticeattached hereto marked"Appendix A." 28Copies of such notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondents'representatives,be posted bythe Respondents immediately upon receipt thereof and maintained bythem for sixty(60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.28 In the event this Order is-enforced by decree of a United States Court of Appeals,there shall be inserted in the notice before the words, "A DECISION AND ORDER," thewords,"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." THE RED ROCKCOMPANY531Reasonable steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order what steps theRespondents have taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a. Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist LOCAL No. 859, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,A. F.OFL., or any other labororganization, to bargain collectively through 'representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities, except to theextent that such rightmaybe affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination :L. E. MaddoxH. L. McCullomWE WILLBARGAIN collectively, upon request, with LOCAL No.859,INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,A. F.OFL., as theexclusive representative of all employees in the appropriate unitdescribed herein with respect to labor disputes, grievances, wages,rates of pay, hours of employment, and other conditions of em-ployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All driver-salesmen at the Atlanta, Georgia, plant excludingsupervisors as defined by the amended Act. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain members of theabove-named Union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.THE REDROCK COMPANY,THE RED ROCK COLA COMPANY,Employer.By ----------------------------------------------------------------------(Representative)(Title)Dated-----------------------------This notice must remain posted for 60 days from the date-hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTWilliam J Rains, Esq.,andFrank Hamilton, Jr., Esq,for the General Counsel.Smith,,Kilpatrick, ,Cody, Rogers and McClatchey, by M. E. Kilpatrick, Esq.,andHoke Smith, Esq.,of Atlanta, Ga, for the Respondents.Warren E. Hall, Jr., Esq.,andEdwin ' Pearce, Esq,of Atlanta, Ga., for theUnion.STATEMENT OF THE CASEUpon a second amended charge filed August 11, 1948,' by Local 859, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, affiliated with the American Federation of Labor, herein called theUnion, the General Counsel of the National Labor Relations Board's by theRegional Director for the Tenth Region (Atlanta, Georgia), issued a complaintdated August 12, 1948, against The Red Rock Company and The Red Rock ColaCompany both of Atlanta, Georgia, and herein called the Respondents, allegingthat the Respondents had engaged in and were engaging in unfair labor prac-ticeswithin the meaning of Section 8 (a) (1) (3) and (5) and Section 2 (6)and (7) of the National Labor Relations Act, as amended, by Public Law 101,80th Congress, Chapter 120, First Session,' herein called the Act.Copies of the complaint and the amended charge together with a.notice ofhearing were duly served on the Respondents and the UnionWith respect to the unfair labor practices the complaint alleged in substance :(a) that the Respondents refused to bargain with the Union as the exclusiverepresentative of their employees within an appropriate unit; (b) that theRespondents discharged and refused to reinstate two of their employees becauseof their membership in and activities on behalf of the Union; (c) that theRespondents interrogated their employees regarding their union affiliation,3 The original charge alleging violationsof 8 (a)(1) (3) and (5) of the Actwas filedMarch 1, 19489 The General Counsel and his representatives are herein referredto as the General Coun-sel, and the National Labor Relations Board as the Board.8 61 Stat. 136. THE RED ROCKCOMPANY533warned and threatened their employees in order to induce themto refrain fromassistingor joining the Union, coerced their employeesinto signinga preparedpetitionasking for withdrawal of any authority they had previouslygrantedthe Union, and induced their employees to send telegrams of resignation to theUnion; (d) that by these and related acts and conduct the Respondents haveinterfered with, restrained, and coerced their employees,and are interferingwith, restraining, and coercing their employees in the exercise of rightsguaran-teed in Section 7 of the Act and more particularly have violated and are violatingSection 8 (a) (1) (3) and (5) thereof.The Respondent, The Red Rock Company, filedan answerunder date ofAugust 20, 1948, in which it averred that it was engaged in the bottling andsale of soft drinks wholly within the State of Georgia; denied that it was jointlyowned and operated together with the Respondent, The Red Rock Cola Com-pany ; and denied that it had committed any of the unfair labor practicesallegedin the complaint.Likewise on August 20, the Respondent, The Red Rock ColaCompany filed an answer in which it averred that it was engagedin the manu-facture, sale, and distribution of syrups, and denied that it had committed anyof the unfair labor practices alleged in the complaint.At the hearing the undersigned granted a motion bythe Respondents to amendboth answers by adding the following paragraph to each :And for further answer respondents say that the National LaborRelationsBoard is without jurisdiction to issue a complaint in that thelabor organ-ization therein referred to has not complied with Sections9 (f), (g), and(h) of the Labor Management Relations Act of 1947, which saidcompliancemust be affirmatively shown in order to give the National LaborRelationsBoard jurisdiction to issue said complaint.Pursuantto notice a hearing was held at Atlanta, Georgia, October 4 to 7, 1948,inclusive, before Louis Plost theundersignedTrialExaminer,duly designatedby the Chief Trial Examiner. The General Counsel, the Respondents, and theUnion were all represented by counsel, participated in the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing upon the issues.At the opening of the hearing, and again at the close of the General Counsel'scase in chief, the Respondents moved to dismiss ° the complaint for the reasonthat the General Counsel had not affirmatively pleaded that the charging Unionwas in compliance with Section 9 (f), (g), and (h) of the Act, those sectionsof the Act which direct labor organizations to file certain information with theSecretary of Labor and prohibit the issuance of a complaint by the Boardalleging any unfair labor practice pursuant to a charge made by a labor organ-ization which does not also have on file with the Board an affidavit from certainof the officers of such charging organizationaverringthat suchofficers are notmembers of the Communist Party.The Respondents also urged the pointin oral argument and argueit fully,in their brief filed with the undersigned, together with their further contentionalso made atthe hearing that the Board lacksjurisdictionof theRespondentsfor the reasonthat the twoRespondentsare improperly joined and that thebusinessof the Respondent properly charged is purelylocal incharacterand doesnot constitute commercewithin themeaning ofthe Act.The latter contentionsare discussed elsewhere in this report;as to the contentionrelating to Section 94 The Respondents objected to the introduction of the formaldocumentsor the takingof evidence.The undersigned treats thisas a motion to dismiss. 534DECISIONSOF NATIONALLABOR RELATIONS BOARD(f), (g), and (h), while it is true that the Board cannot issue a complaintpursuant to a charge made by a labor organization unless the officers of theorganization have filed the required "non-Communist" affidavits and the or-ganization itself has filed the required financial and other reports, the deter-mination as to whether or not any labor organization had complied with theserequirements is not a matter of pleading and proof at a hearing before a TrialExaminer but is an administrative matter to be determined by the Board itself.A Trial Examiner may therefore presume that before a complaint is issuedthere has been such administrative action as will determine that the labor or-ganization involved is fully in compliance with Section 9 (f), (g), and (h) ofthe Act.'The undersigned finds no merit in the Respondents' contention that compli-ance with Section 9 (f), (g), and (h) must he affirmatively shown by plead-ing and proof in order to give the Board jurisdiction to issue its complaint andproceed to hearing.The undersigned granted without objection motions by the General Counselto correct an obvious error in the complaint and also to conform the pleadingsto the proof with respect to errors in spelling, names, dates, and like matters notsubstantive.Oral argument was presented by all the parties.A date was set for the filingof briefs, and proposed conclusions of law, findings of fact or both, the timebeing extended on motions of the Respondents made after the close of the hear-ing.Briefs have been received from the Respondents and the Union togetherwith proposed findings of fact and conclusions of law from the Respondentsand all have been considered by the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondent, The Red Rock Cola Company, herein called Cola, is a Georgiacorporation organized in 1938Cola manufactures a concentrate from whichin turn a syrup is made for the manufacture of a soft drink. During the 12months'immediately preceding the hearing the Respondent Cola purchased vari-ous raw materials used in the production of its concentrate valued at $144,315.All of these materials come to the Respondent Cola from points outside theState of Georgia.During the same period Cola's sales amounted to $298,154.Cola has only two customers, namely the Respondent, The Red Rock Company,and Red Rock Bottlers, Inc.The Respondent Company buys 12 percent of Cola'sproduct, and Red Rock Bottlers, Inc., buys 87 percent of its product which itin turn distributes to customers located in 40 different States and also in foreigncountries'Respondent, The Red Rock Company, herein called Company, is a Georgiacorporation.Originally Respondent, The Red Rock Company, owned the formulaand manufactured the concentrate, but in 1938 Respondent Cola was organizedand was sold the right to the formula by Respondent Company, Respondent Com-5 SeeMatter of Lion Oil Co,76 N.L R B 5656 There is also a third customer,who receives 1 percent of Cola's product.This custo-mer, Southern Purchasersof Miami,Florida, is apparently a customer of Red Rock Bottlers,Inc THE RED ROCKCOMPANY535pany confining itself to the bottling and distribution of the drink in the Atlantaarea.The ownership and management of the two Respondent companies is thesame, they being family corporations.Apparently at a later date, Red Rock Bottlers, Inc., was organized, which is adistributing company, the stock of which is held by more than 1,000 stockholders.During 1947, the Respondent Company distributed drinks valued at $547,000,all within the Atlanta area.During the same period, Respondent Company purchased raw materials andsupplies amounting to $258,000Approximately one-third of this amount orabout $86,000 was for bottles, cases, and crowns, purchased and shipped to theRespondent Company, from outside the State of Georgia. In 1946, Company'sout-of-State purchases of bottles, cases, and crowns amounted to approximately$43,000 and in 1945 to $37,217.Both Respondents use the same building, the manufacturing operations of Colabeing kept separate, with no interchange of employees, except the office forcewhich is the same for both Respondents, but who are paid by checks from eachfor the services they perform on behalf of each. It is apparent from the entirerecord that each Respondent owes its existence, meaning its formation as wellas its continuance in business to the other, that both companies are a single enter-'prise carried on for the benefit of one family group and managed by such group.The affairs of the two Respondents are so interrelated and intertwined as tomake them in fact a single entity and essential parties to the proceeding. It isalso clear in,the record that the Respondent Cola is engaged in commerce withinthe meaning of the Act, and that the Respondent Company, while its sales arewholly local in character, purchases products essential to its business, andwhich are the subject of interstate commerce, in sufficient quantity to satisfyany rule ofde minamis,and is therefore likewise engaged in commerce withinthe meaning of the Act.The undersigned therefore finds contrary to the Respondents' contention atthe hearing and in their brief, that the Respondents are properly joined andthat the Respondents jointly and severally are engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.'IITHE ORGANIZATION IN\OLVEDLocal No 859, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, affiliated with the American Federation ofLabor is a labor organization admitting employees of the Respondents tomembership.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsThe Union began the organization of the Respondents' driver salesmen earlyin February 1948.On February 19, the Union informed the Respondents thatit represented their driver-salesmen and requested recognition and a bargainingconference.On February 23, the Respondents discharged two of the driver-salesmen allegedly because of their union membership and activities in its behalf.Likewise under date of February 23, the attorney for the Respondents acknowl-edged the Union's telegraphic request for recognition.Within "48 hours" of7SeeMatter of Don JuanCo , Inc and Don Juan,Inc.,79 N. L.It.B. 154. SeeMatterof SaveElectricCorp,79 N L R B. 370. ,536DECISIONSOF NATIONALLABOR RELATIONS BOARDthe discharges the Respondents' driver-salesmen were asked to sign a "petition"renouncing the Union's authority to bargain for them, and thereafter were askedto send a telegram to the Union, resigning therefromThe "petition" and thetelegrams were admittedly prepared by the Respondents. Some of the employeessigned them as requested.Also, within a few days after February 23, the attor-ney for the Respondents declined to recognize the Union and informed its repre-sentative that the Respondents "would use all methods" to prevent the union-ization of their employees.B. Interference, i estraint, and coercionWilliam C. Satterthwait testified that he is vice president and generalmanagerof The Red Rock Cola Company and holds the same office and position in TheRed Rock Company. Satterthwait freely admitted that on or about February23, 1948, he had the following document prepared :Mr. WM. C. SATTERTHWAIT,Vice President & Gen. Manager,The Red Rock Co., Atlanta, Georgia.You have informed each of us that you have received a telegram from aUnion Organizer in which the Organizer says lie represents the salesmen ofThe Red Rock Co.This letter is to advise you that each of us desires to bargain for himself,and is not represented by the Union.The Company is therefore authorized and directed to deal directly withthe undersigned.(Signed).The telegram referred to in the above was one sent by the Union to the Respondent,'The Red Rock Company, on February 19, informing the Respondents that theUnion represented the driver-salesmen and requesting a meeting to discuss acontract.Satterthwait also admitted that after the document was prepared he had thedriver-salesmen called to his office individually and then showed them the telegramfrom the Union.All the driver-salesmen who were shown the document and thetelegram from the Union apparently signed it.Satterthwait testified that all the signatures on the document were eitheraffixed on February 23, or within 24 hours thereafter. On February 23 twoof the driver-salesmen were discharged by the Respondent Company. Theseemployees are alleged to have been illegally discharged and are fully discussedat another point in this report.Satterthwait testified that "twenty-four hours" after the signing of thedocument he had prepared, "several of the men came to me and I can't recalltheirnames, sayingthat they had an application-they had signed an applicationfor membership in the Union and they wanted to get their application back."Satterthwait testified, that he then prepared the following telegram :TRucfi DRIVERSAND HELPERS UNION,Attn : Mr. Taylor, A. F. of L. Local 728.851/2 Poplar St. N. W., Atlanta, Georgia.I hereby withdraw my application for membership in yourUnion as ofthismoment.(Signed) THERED ROCK-COMPANY537,and that he had "several copies made"and left them on his desk.Within 24hours the telegrams were signed and returned,though not necessarily to himpersonally.Satterthwait testified as follows :I didn't know about all the other men, no. I prepared a telegram forone man originally-I don't know which one it was-and leading on fromthat,I think that one of the supervisors asked me for-had some menwanted to get one of those telegrams to send.W. C. Bottoms,who is secretary of both Respondents,testified that the tele-grams were either paid for directly by the men whose names were signed tothem, or were charged to the Respondents by the Telegraph Company andthereafter charges were deducted from the signing employees amount by theRespondents,and that those of the employees who gave the telegrams to theRespondents to be transmitted to the Telegraph Company were told that theywould be charged with the cost of transmittal.C. T. Hosea, who had been employed by the Red Rock Company as a driver-salesman and quit his employment in April 1948,testified that he joined the-Union February 17, 1948, testified that he was called into Satterthwait's office ;that Satterthwait there asked Hosea if he had been to a union meeting andthat he gave an affirmative reply : that Satterthwait showed him the documentpurporting to withdraw the Union's right to represent the signers and that Hoseathen told Satterthwait"that I was with the majority"and signed the documentwhich already bore"9 or 10" signatures;that on a later date he was again inSatterthwait's office and was given a telegram addressed to the-Union whichwas worded to be his withdrawal therefrom and that he signed it in Satter-thwait's presence:that he did not pay for transmitting the telegram andthat he had not heard of either the document or the telegram he signed beforehe was called to Satterthwait's office.E. H. Laney testified that he was called into Satterthwait's office and that :We had a friendly conversation as usual when we went in there; but therewas a paper on the table and Mr. Satterthwait just showed it to me andsaid we didn't need no representative come in and talk to him and his dooris open at all times.I was free to come in at any time.so.He further testified that some days later :I came in one afternoon and Mr. Satterthwait was coming from his car,and he handed me one[the telegram withdrawing from the Union]and said,"Look that over." I carried this telegram home and studied it over, andsigned it and laid it on his desk the next day.R. H. Sumpter,Jr., testified that he was called into Satterthwait's office andthat while he was alone in the office with Satterthwait :It was a Petition to be signed that-I don't remember just exactly how itwas worded,but it was to the effect that the Red Rock Company-that themen employees would handle the business themselves and without the assist-ance of the Union, as well as I remember.There were 10 or 12 signatures to the document at the time,and Sumpter testifiedthat he was not asked to sign, but did so Sumpter further testified :I was called into his [Satterthwait's] office again at a later date.Therewas a telegram,he had a telegram there,and he wanted to know if I wanted 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDto send a telegram to the union stating that I would withdraw-for them towithdraw my application, I believe it was.Sumpter testified that he signed the telegram and gave it to Bottoms togetherwith the money to pay for its transmittal.C. A. Adams testified that he joined the Union when it was first organized,that Satterthwait called him into the office and showed him a "petition" whichwas being signed by the employees, at the same time asking Adams if he was amember of the Union. Adams signed the document; that 2 days following thisincident one Harris, who was his route manager, gave Adams a prepared tele-gram infdrming the Union that Adams was withdrawing his membership, andthat Adams signed it.The record shows that Adams signed the telegram onFebruary 28, and further that he was at the time employed by the Company asa driver-salesman and is now so employed.W. L. Bates testified that he is employed by the Respondent Company as adriver-salesman ; that he joined the Union when it was first organized ; that hewas called into the office by Satterthwait and there signed a "petition," appar-ently the document asking that the Respondents bargain directly with the signersand not with the Union. Bates testified :Q.What didhe [Satterthwaitl say to you and what did you say to himat that time about the Petition?A.Well,we just talked the general run, and I signed the Petition ; andhe stated that just to leave the union bunch alone and we would be all right.Bates further testified that he was given a telegram of resignation from theUnion by Route Supervisor Harris, and that he then signed the telegram so givenhim and then"telephoned it in" to the Telegraph Company.H. Fowler employed as a driver-salesman by the Respondent Company testi-fied that in Satterthwait's office he signed a "petition"stating that he waswithdrawing from the Union and offering to bargain for himself with the Re-spondent;that at the time Satterthwait told him"I'd like for you to read andsign it, if you please."That at a later date Foreman Jules "Big"Maddox gavehim a prepared letter of resignation from the Union.Fowler took the telegram,then telephoned E. P. Taylor,the Union's representative,and reported the incident.Taylor told him to sign the telegram,Fowler then did so.Arthur L.Wade presently employed by the Respondent Company as a driver-salesman testified that he went to Satterthwait's office on his own accord.Wadetestified :I asked tosee Mr. Satterthwait.I went into his office and talked to himand told himabout theapplication that had been turned in for the union.Wade further testified:I told Mr. Satterthwait that I wanted to be sure that my job was safewith the Red Rock Company, and he patted me on the back and says, "Wadejust stay away from that union bunch and everything will be all right."Wade furthen testified that he was also called into Satterthwait's office andasked to sign a "petition" which asked the Respondents not to bargain with theUnion in his behalf and that he signed it. At the time, there were "3 or 4"signatures already on the paper. THE RED ROCKCOMPANY539Wade also testified that Foreman "Big" Maddox gave him the telegram ofresignation from the Union; that he accepted it and after reporting to UnionOrganizer Taylor, who told him "all right, go right ahead and sign," Wade signedthe telegram.Satterthwait testified that 111'ade came to him voluntarily and reported theorganization of the Union to him.He denied telling Wade "not to join theUnion."On the entire record, considered as a whole and from his observation of thewitnesses the undersigned is convinced that Wade's account of the incidentincluding the statement made by Satterthwait to him is the more accurateversion and therefore credits Wade's testimony.Edwin Young testified that on February 23, 1948, he had been in the employof the Respondent Company "about one week" ; that he did not join the Union ;that he was called into Satterthwait's office and shown a petition "somethingabout we didn't need a representative or something to carry on business" ; thathe signed this document ; that at a later date he was again in Satterthwait'soffice and was shown a telegram "something about, I wish to withdraw from theUnion" ; that he also signed the telegram.Young further testified :Trial Examiner PLOST. Didn't you just testify that you didn't join theunion?The WITNESS. Yes, Sir.Trial Examiner PLOST And then you testified that you signed a telegramwithdrawing from the union?The WITNESS. That's right.Trial Examiner PLOST. A union you hadn't joined?The WITNESS. That's right.Trial Examiner PI;'osT. You quit a union you hadn't joined?The WITNESS. That's right.The undersigned credits Satterthwait's testimony to the effect that he pre-pared the document addressed to the Respondents and signed by various of theRespondent Company's employees, stating that the signers desired to bargaindirectly with the Respondents and now withdrew the authority to bargain fortheta from the Union, and further that he prepared the telegrams of resignationto the Union which were signed by various of the Respondents' employeesThe undersigned, on all the evidence in the record, also credits the testimonyof C. T. Hosea, E. H. Laney, R. H. Sumpter, Jr, C. A. Adams, W. L. Bates,H. Fowler, Arthur L. Wade, and Edwin Young to the effect that they werecalled into Satterthwait's office and asked to sign the document repudiatingthe Union and were also asked to sign the telegram of resignation, and does notcredit any testimony to the effect that the Respondents did not ask them to signthese documents.The Respondents contended at the hearing and argue in their brief that theRespondents' preparation of the repudiation of authority and the telegrams ofresignation from the Union for their employees' signatures is not in any wayviolative of the Act inasmuch as the Respondents did not threaten their em-ployees with any loss of benefits or offer them any inducements in order to obtaintheir signatures to these documents and so frustrate their efforts toward self-organization, and further argue that absent such threats or promise the Re- 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents' acts are protected by both the First Amendment to the Constitutionand the provisions of Section 8 (c) of the Act.'The undersigned finds no merit in this contention.Clearly the mere handingof such documents as those prepared by the Respondents to an employee by hisemployer, of itself, is tantamount to an order to sign them.Under all the cir-cumstances the undersigned is of the opinion, and finds, that the exhibiting of thetwo documents to the employees by Satterthwait put the employees under com-pulsion to sign them.The act of employee Young in resigning from a Unionhe had never joined is a clear indication of the freedom of choice exercised bythe Respondents' employees in the matter.'On the basis of all the foregoing, and on all the evidence considered as a wholethe undersigned finds that by the conduct of William C. Satterthwait, vice presi-dent and general manager, of both Respondents herein, the Respondents haveinterfered with, restrained, and coerced their employees in the exercise of rightsguaranteed in Section 7 of the Act, and more particularly have violated Section8 (a) (1) thereof.C. The discriminatory discharges1.L. E. MaddoxL. E. Maddoxtestified that he had been employed by the Respondent The RedRock Company as a driver-salesman for approximately 2 years prior to his dis-charge February 23, 1948Maddox testified that during the summer of 1947,Mrs. Ormb'° congratulated him on his work.Maddox testified :She came to me on the platform-and she never did know personally whoI was, but she knew I worked there, and she congratulated me on my goodwork and said that she had been noticing my sales records and Mr. Harris,and said I was doing a fine job.o-Maddox further testified that Supervisor Wages and Sales Manager O. R. Lesterhad commended him on the fact that his "route was in fine shape" and that Mad-dox was "doing a good job" and further that Sales Manager Lester had made thelatter comment to him "time after time."Maddox testified that he was the first one of the Respondents' employees tojoin the Union ; that thereafter he was very active in its behalf ; distributed appli-cation cards, asked his fellow driver-salesmen to join the Union ; held meetings ofemployees at the garage where the Respondents' trucks were kept, and obtained-signatures to union application cards.All of the above related testimony was in no manner controverted and is creditedby the undersigned.Maddox further testified that when he came in from his route on February 23,the Respondents' sales manager, W. H Chafin, called him aside and informed him.that he was discharged.Maddox testified :Well, I asked the reason.He didn't say anything; lie just walked around,in circlesAnd I asked him again, and he told me-that it was a long story.8The expressing of any views, argument, or opinion, or the dissemination thereof, whetherIn written,printed, graphic,or visual form,shall not constitute or be evidence of an unfairlabor practice under any provisions of this Act,if such expression contains no threat ofreprisal or force or promise of benefite SeeMatter of Boggs Antique Company, Inc,80 N. L. R. B 345.ioThe name is misspelled in the record. It is clear that the witness referred to.Mrs. Quill Ormes, the president of both Respondents THE RED ROCK COMPANY541And I said. "Well, I don't care how long it is. I have a right to knowwhy you are letting me go." And I asked if Mr Satterthwait was in hisoffice, and he said yes.And I said, "Well, I will go direct to him "Maddox testified further :Iwent to talk with Mr. Satterthwait, and he said that Mr. Chafin wasletting me go, and said that things were in a mess around here.We aregoing to get them straightened out.Maddox testified that Satterthwait then told him that Maddox had come infrom his route "too early" the preceding Saturday and that Maddox's cashaccount checked short. Satterthwait then told Maddox, according to thelatter's testimony that "It is just one of those things" and that Maddox had togo, but that if he had not found a job in 20 or 30 days to come back and seehim and also that Satterthwait then promised him "One of the best" recom-mendations but specified that it would be oral and not in writing.Maddox testified that all the driver-salesmen had been told not to quit theirroutes early, but that the matter of shortages in his cash had never been men-tioned before.Maddox, whose testimony in this respect was corroborated,testified that shortages arose by reason of temporary unauthorized credit ex-tended by the driver-salesmen to customers, by the use of the Respondents'cash, collected daily by the driver for sales, to pay casual helpers; by the useof small sums from the same source for lunch money, and from theft of bottleddrinks from the truck which were charged to the driver. The driver-salesmenkept posted with the Respondent Company a cash bond in the amount of $50,to cover any shortages, and on each Saturday night any shortage in the cashcollected from customers during the week by the driver-salesman was deductedfrom his pay.The shortages never exceeded the posted amount.The Re-spondents admitted the above related testimony regarding the handling ofshortages.Maddox testified that at the regular daily meetings of the driver-salesmen,all the men were warned not to come in from their routes before 4: 30 p. in. onSaturdays, and that he had frequently violated these instructions.Satterthwait testified that in the latter part of 1947 the Respondent Com-pany's sales manager. Lester, became ill and was unable to attend to his duties.and that during his illness the driver-salesmen began to report in early on Satur-day afternoons, as well as late in the mornings.The Respondent Company thereafter employed W. H. Chafin as sales supervisor.Chafin entered-upon his duties on December 15, 1947.Chafin testified that he was employed "to clean house with the exception ofjust two or three "When Chafin entered on his duties, according to his testi-mony, Lester gave him "a list of men to get rid of and that Maddox's name'wason this list."Chafin further testified he told Satterthwait that Maddox was "knocking"the Company "before I even taken the job."Chafin testified that after he assumed his duties with the Respondents onDecember 15, 1947, he rode the routes with all the drivers : that he made tripswith Maddox; that during the trips he made with Maddox he had no occasionto criticize Maddox's action or work. Chafin testified that he made the decisionto discharge Maddox without any suggestion from Satterthwait or any otherof the Respondent's officials853396-50-vol 84-38 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDChafin testified that Maddox "missed stops," that is, failed to call on hiscustomers and leave cases of drinks.He testified:Every time somebody calls in this place was missed here, a note wasmade and handed to Mr. Satterthwait, and then handed down on to me. Iwas the one who got eat out-two or three different times.Chafin testified that two or three complaints regarding Maddox were tele-phoned, not to him but to the Respondents' office, from December 13 to February23.Chafin did not deny testimony of Maddox regarding Maddox' conversationwith him at the time of Maddox' discharge, neither did Satterthwait denyMaddox' account of the conversation between Maddox and Satterthwait inthe latter's office just preceding the discharge.The undersigned credits the testimony of Maddox with respect to the con-versations between himself, first with Chafin and then with Satterthwait im-mediately preceding his discharge by the Respondents on February 23.Chafin testified that lie had no knowledge of the union organization amongthe Respondents' employees until the day following Maddox' discharge whenhe was informed by Satterthwait.Maddox testified that "a week or two" before his discharge he was asked byAssistant Sales Supervisor Wages if lie was a member of the Union; expressedsympathy with the organizational effort of the employees; and told MaddoxthatWages "had orders to report everything that he knew about the Union."Wages was not called as a witness. The undersigned credits Maddox andfinds that the Respondents had knowledge of Maddox's union membership priorto his discharge"Concluding findings on the discharge of MaddoxChafin testified that lie, independent of any instructions from higher man-agement, made the decision to discharge Maddox, he also testified that he hadreportedMaddox as an undesirable employee to Satterthwait before his(Chafin's) employment by the Respondent, he testified that he found no causefor criticism of Maddox's work at the time he observed him on his route ; andfinally assigned as the reason for Maddox's discharge the fact that complaintsregarding Maddox were telephoned by customers to the Respondents and that :Every time somebody calls in this place was missed here, a note was madeand handed to Mr. Satterthwait, and then handed down on to me I wasthe one who got eat out-twoor three different times.-Yet, although Chafin testified that he knew that Maddox was an undesirableemployee before Chafin was hired by the Respondents "to clean house," and thathe had a list of employees to dischai ge, Maddox being on the list, and had been"eat out" by Satterthwait because of Maddox' derelictions, vet the fact remainsthat Chafin delayed discharging Maddox from December 15, 1947, to February23, 1948.The record contains no adegriate explanation for the delay.Chatn did not impress the undersigned as a wholly truthful witness. Theundersigned does not credit his testimony to the effect that he independently11This finding is consistent with the testimony of Vice President and General ManagerSatterthwait that he prepared the document in which the Respondents' employees with-drew the Union's right to represent them on February 23, the day of Maddox's discharge,and further evidence in the record that the Union formally requested recognition of theRespondents on February 19. THE RED ROCKCOMPANY543decided to discharge Maddox, and is not convinced that the reasons advancedby Chafin for Maddox's discharge were the real reasons therefore.At the time Satterthwait talked to Maddox. just preceding the discharge,he gave Maddox an entirely different reason for his discharge than that givenby Chafin. It is clear that the reasons advanced by Satterthwait for Maddox'sdischarge were not bona fideSatterthwait admitted that many of the drivers"checked short." It is clear that the shortages were withheld from the driver-salesmen's pay each week and that the Respondent was at all times adequatelysafeguarded.The matter of shortages could not in the opinion of the under-signed have been other than it regularly expected occurrence of no great im-portance which could cause the Respondents neither worry nor even annoyance.The matter of Maddox coming in off his route early on Saturday was clearly apractice of all the drivers.No other driver-salesman was discharged thereforeand moreover there is nothing in the record to show that Maddox came in off hisroute without first adequately covering it.Satterthwait's offer to Maddox to reemploy him within 30 days or to givehim "one of the best" references together with his statement to Maddox, "Mr.Chafin was letting me [Maddox] go," (all according to the testimony of Maddoxwhich the undersigned credits) appears to the undersigned to have been thestatement of an employer who having no substantial reason to advance to asatisfactory employee for his discharge, is seeking to evade disclosing the realreason by putting the blame on a subordinate whom he must support at least"for thirty days."From all the evidence the undersigned is convinced and finds that the reasonsadvanced by the Respondents, through both' Chafin and Satterthwait, for thedischarge of L E. Maddox were not the real reasons therefore, but were a merepretext on the part of the Respondents, but that Maddox was discharged, by theRespondents on February 23, 1948, because of his membership in and activitieson behalf of the Union.2.H. L. McCollumH. L. McCollum testified that lie was employed by the Respondent Companyas a driver-salesman for about 5 months and was discharged on February 23,1948McCollum testified that on the morning of February 23 he telephonedto Chafin and told him that he would be late for work and that he (lid reportlate but made his regular route.McCollum reported at the close of the day atabout 4: 30 p in. and was met by Chafin who told him to turn in his equipmentand report to Paymaster Wages.McCollum testified :And so I asked him [Chafin] what the story was, and he just kindly hunghis head. And I said, "Well is it about the Union?" and he said, "Yes. LittleMaddox is gone and there is more going."-McCollum further testified :A. I went back the next day to talk to Mr. Bill, Mr. Satterthwait.Q. And what did you say to him, and what did he say to you?A.Well, I just told him that the day before when I come in that Mr.Bottoms paid me off, and I wanted to see him at that time and he wasn't in,and I wanted to come back and see what the story on it was And hereminded me of a letter that I had got a few weeks preceding as to comingin late of a morning. And he said that he was using me to set an exampleto show that he meant for those rules to be carried out.Q.Did he give you any other reason for being fired?1 544DECISIONS OF NATIONAL. LABOR RELATIONS BOARDA. No, sir; He didn't even ask me fora reason forbeing lateor give me areason for being fired.Chafin testified that McCollum "was nearly always late and that he had beenwarned several times. and that on one occasion Satterthwaitsent him a letterregarding his tardiness."However, the letter which is dated December 31, 1947,although it specifically refers to late arrival for -work by McCollum, wassimilar to a letter sent to all its driver-salesmen by the Respondents.Chafindenied that he told McCollum that he was being discharged because ofhis unionmembershipMcCollum impressed the undersigned as an honest and forthrightwitness,Chafin did not.Upon the record and from his observation of the two witnesseson the stand the undersigned is persuaded that \IcCollum's account of the con-versation between McCollum and Chafin at the time of McCollum's discharge isthe more accurate and accordingly finds that on February 23, Chafin made anaffirmative reply to McCollum's question "Well, is it about the union?"At thesame time Chafin added that "Little Maddox is gone and thereismore going."McCollum admitted that he had been late to work on numerous occasions. Therecord shows that other employees were also late on numerous occasions.The record also shows that McCollum was the only driver-salesman dischargedby the Respondents for the reason that he reported late for work.McCollum further testified that at the time he talked to Satterthwait the dayfollowing the former's discharge ' Satterthwait :told me that within 20 or 30 days if I-didn't have another job to come backand see him;he would have this mess straightened out and he would giveme my job back, or else work out something.Satterthwait -did not deny, nor was he asked to deny, McCollum's testimonyregardingMcCollum's conversation with him the clay following McCollum'sdischarge.The undersigned therefore credits McCollum'stestimony with respectthereto.McCollum joined the Union on February 12, being thesecond man to signan application for membership, the first being Maddox whoapplied on February11McCollum was active in the Union's behalf and participatedin its meetings.ConclusionIt is quite apparent that McCollum was frequently late in reporting for work;it is also clear in the record that other driver salesmen were guilty of the sameoffenseAs has been found herein Chafin testified that he was employed to "cleanhouse" and was given a list of employees who were to be discharged. The recordshows that from January 5 to -February 23, 1948, McCollum reported late forwork a total of 32 times, yet Chafin waited from December 15, 1947, to February23,1948,before he discharged McCollum for his dereliction.SingularlyChafin waited until the very day that Maddox was discriminatorily discharged,and the Respondents prepared a document by which their employees repudiatedthe Union and. coerced them into signing it. Satterthwait's failure to deny Mc-Collum's testimony to the effect that Satterthwait would reemploy him "within20 or 30 days" at which time Satterthwait anticipated that he would "have thismess straightened out" persuades the undersigned that Satterthwait consid-ered McCollum a satisfactory employee except for McCollum's connection with"the mess."The undersigned is persuaded that by "the mess" Satterthwait re-ferred to the union activities of the Respondents' employeesUpon the entire THE RED ROCKCOMPANY545record the undersigned is convinced and finds that the Respondents did not dis--charge McCollum for cause ; that the reason advanced by the Respondents forMcCollum's discharge is not the real reason therefore but is a mere pretext, thereal reason being McCollum's union membership.Concluding findings on the discriminatory dischargesUpon all the evidence considered as a whole, the undersigned finds that onFebruary 23, 1948, the Respondents discharged L. E. Maddox and H L. Mc-Collum because of their membership in and activities on behalf of the Union,--thereby discriminating in regard to their hire and tenure of employment, dis-couraging membership in a labor organization and have thereby interfered with,restrained, and coerced their employees in the exercise of rights guaranteed inSection 7 of the Act.D. The refusal to bargain collectivelyThe appropriate unit and the representation of the Union of a majoritytherein and the refusal of the Respondents to bargainThe Complaint alleges that "all sales drivers (driver salesmen) employed bythe Respondents at the Atlanta plant, excluding all other employees" constitute aunion appropriate for the purposes of collective bargaining within the meaning.of Section 9 (b) of the Act.The record is clear from mutually corroborative testimony that the driver-salesmen employed by the Respondents at the Atlanta. Georgia, plant, form ahomogeneous group, whose interests are identical.They perform the samework, are paid on the same basis, work the same hours, are under the samesupervision, and are subject to the same rules and conditions of employment.E. P. Taylor, secretary-treasurer of the Union, testified that he began the-organization of the Respondents' driver-salesmen during the fore part,of Febru-ary 1948.The first of the employees to become a member was L. E. Maddox,who signed an application card for membership February 11, 1948; the secondwas H. L. McCollum, who applied on February 12. Before February 19, 10 of the-driver-salesmen employed by the Respondents at Atlanta had signed applica-tion cards and authorized the Union to represent them in collective bargainingin matters relating to their wages, hours, and working conditions.There is no dispute that the Respondents on February 19, 1948, and at all timesmaterial herein employed a total of 14 driver-salesmenThere is no dispute that on February 19, 1948, the Union sent a telegram tothe Respondents informing them that the Union represented a majority of thedriver-salesmen and requesting a bargaining conference.Thereafter the Union received a letter from the Respondents' attorneys, ac-knowledging the receipt of the telegram and suggesting that "a convenient timeto discuss this matter" could be arranged by a telephone call.This letter wasdated February 23, 1948.12The Union under date of February 27 and 28 and March 1, received telegramsfrom various of the Respondents' driver-salesmen announcing their withdrawal.from the Union.The telegrams were identical in content and have been foundherein to have been prepared by the Respondents and signatures thereto ob-12The undersigned is mindful that the discriminatory discharges and other unfair laborpractices also occurred on February 23. 546DECISIONS OF NATIONALLABOR RELATIONS BOARDtained in violation of the Act.Likewise on February 23, the discriminatory dis-charges occurred as herein found.On March 1, the Union wrote to the Respondents suggesting an election bysecret ballot in order to determine a bargaining representative, and statingthat the Respondents' attorney had stated that the Respondents would not"give their employees the right to vote for or against the Union"; and alsomade reference to the discharges and other unfair labor practices of theRespondents.The Union thereafter received a letter from the Respondents' attorneys, datedAs stated to you when you were in my office several days ago, the em-ployees have indicated voluntarily and without compulsion that they wishto deal directly and without compulsion with the company, and that theyare not represented by you or your unionThe reference to the employees desiring to deal directly with the Respondent, anddenying their being represented by the Union refers to the letter repudiating theUnion's authority and to the telegrams of resignation, hereinbefore discussedand found to have been illegally procured by the Respondents. The reference to aprevious meeting in the Respondents' office is to the only meeting between theUnion's representative and the Respondents' attorney, at which meeting theattorney told Taylor, the Union's representative, "to be brutally frank, thatthe Company didn't want any union, and they were going to wage-they wasgoing to use all methods to prevent a union in the Red Rock Cola Company."The Union has had no further meetings or correspondence with the Respondents.The above findings are all based on undisputed and admitted testimony.ConclusionAssumingarguendothat all the Union's members in the employ of the Respond-ents signed the document asking the Respondents to deal directly with them asindividuals and not through the Union, and again assuming that all of them hadsent the telegrams of resignation to the Union,beforethe Respondents informedthe Union that they would not recognize the Union because it did not representtheir employees, the undisputed fact remains that a majority of the Respondents'driver-salesmen had designated the Union as their bargaining representative onFebruary 19, the day the Union requested recognition and informed the Respond-ents of its majority status. Clearly on that day nothing had occurred to in anymanner disturb the Union's majority status.The undersigned has found that the procuring of the signatures repudiating theUnion and resigning therefrom constituted an unfair labor practice on the part ofthe RespondentsIt is an elementary legal principle that the law will not put a transgressor intoa position whereby he profits from his illegal act.4The Respondents cannot justify a refusal to bargain with the Union on theground that the Union lost its majority inasmuch as such apparent loss of majoritywas caused by the Respondents' unfair labor practices"The Respondents state in their brief :For the purposes of this brief, that position of the complaint which chargesrefusal to bargain will be treated as having been abandoned in view of thefact that neither counsel for General Counsel nor counsel for the chargingunion made any attempt to introduce proof on this point.is SeeMatter of Tishomingo County Electric Power Association,74 N. L.It.B. 864 ;Kelco Corporation,79N. L. R. B. 759 (22 L. R. R. M.1445). THE RED ROCKCOMPANY547The undersigned believes the record shows quite the contrary.The undersigned finds that all the driver-salesmen employed by the Respondentsat their Atlanta, Georgia, plant, at all times material herein constituted and nowconstitute a unit appropriate for collective bargaining within the meaning of Sec-tion 9 (b) of the ActThe undersigned further finds that on February 19, 1948, and at all times there-after, the Union has been the duly designated representative of theRespondents'employees in the afore-mentioned unitThe undersigned further finds that the Respondents on February 19, 1948, andat all times thereafter refused to bargain collectively with the Union as theexclusive representative of certain of their employees in an appropriateunit andhave thereby interfered with, restrained, and coerced their employees in theexercise of the rights guaranteed in Section 7 of the Act.The Respondents' Proposed Findings of Fact and Conclusions of LawThe Respondents filed, together with their brief, certain recommended findingsof fact numbered from 1 to 5 inclusive. Upon due consideration the undersignedrejects all such recommended findings of fact.The Respondents also filed with the undersigned certain conclusions of lawnumbered 1 and 2. Upon due consideration the undersigned rejects them. Thereasons, therefore are apparent in this report.IV. THE EFFECT OF TIIE UNFAIR LA13OR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in Section III above, occurring inconnection with the operations of the Respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair laborpractices affecting commerce the undersigned will reconunend that they ceaseand -desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondents discriminated in regard to the hire andtenure of employment of L. E Maddox and H L McCollum, therefore, in orderto effectuate the policies of the Act, the undersigned will recommend that theRespondents offer to said L. E. Maddox and H L McCollum immediate and fullreinstatement to their former or substantially equivalent positions." withoutprejudice to their seniority and other rights and privilegesThe undersignedwill also recommend that the Respondents' make each of them whole for any lossof pay they may have suffered by reason of the Respondents' discriminationagainst them, by payment to each of them of a sum of money equal to the amounthe would normally have earned as wages from the date of his respective dischargeto the date of the Respondents' offer of reinstatement, less his net earnings duringthe'period35" In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"intended to mean former position whereverpossible and if such position is no longer in existence then to a "substantially equivalentposition."SeeMatter of The Chase National Bank of the City of New York,San Juan,Puerto Rico Branch,65 N. L. R. B. 827.16 SeeMatter of Crossett Lumber Co.,8 N. L. it.B. 440. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Respondents have refused to bargain collectively withthe Union as the exclusive representative of certain of the employees in anappropriate unit, the undersigned will recommend that, upon request, theRespondents bargain collectively with the Union as the exclusive representativeof such employees with respect to rates of pay, wages, hours, and other terms andconditions of employment.,Finally because of the Respondents' apparent hostility to the efforts of theiremployees to organize, as demonstrated by this record, indicating an intent tointerfere generally with the rights of the employees as guaranteed by the Act,the undersigned will recommend that the Respondents cease and desist from inany other manner interfering with, restraining, or coercing their employees intheir right to self-organization'sUpon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1 The operations of The Red Rock Company, and the Red Rock Cola Company(Atlanta, Georgia) constitute commerce within the meaning of Section 2 (6)and (7) of the Act.2.Local No. 859, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, affiliated with the American Federation ofLabor, is a labor organization within the meaning of Section 2 (5) of the Act.3.All driver-salesmen (exclusive of supervisors) employed by the Respondentsat their Atlanta, Georgia. plant, constitute a unit appropriate for collective bar-gaining within the meaning of Section 9 (b) of the Act.4.The Union was at all times material herein, and now is, the exclusive repre'sentative of all the employees in the above-described unit, for the purpose ofcollective bargaining within the meaning of Section 9 (a) of the Act.5.By refusing to bargain collectively with Local No. 859, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,A. F. of L., as exclusive representative of the employees in the appropriate unit,the Respondents have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.16.By discriminating in regard to the hire and tenure of employment of L. E.Maddox and H. L. McCollum, thereby discouraging membership in a labor or-ganization, the Respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.7.By interfering with, restraining, and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondents have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.8.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondents,GB SeeMay Department Stores v. N.L. R. B.,326 U S.376, aff'g as modified 145 F. (2d)66 (C. A.8), enf'g 53 N:L. R. B. 1366. THE RED ROCK COMPANY549The Red Rock Company and the Red Rock Cola Company, Atlanta, Georgia, theirofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Refusing to bargain collectively with Local No. 859, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, A. F. of L.as the exclusive representative of their employees in the appropriate unit forcollective bargaining as hereinabove described;(b)Discouraging membership in Local No. 859, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, A. F. of L., orany other labor organization of their employees, by discharging or refusing toreinstate any of their employees or by discriminating in any other manner inregard to their hire and tenure of employment, or any term or condition ofemployment ;(c) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the right to self-organization to form labor organiza-tions, to join or assist the Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Upon request bargain with the Union as the exclusive representative of theemployees in the appropriate unit hereinabove described.(b)Offer to L. E. Maddox and H. L. McCollum, full reinstatement to theirformer or substantially equivalent positions without prejudice to their seniorityor other rights and privileges, in the manner provided for in the section of thisreport entitled "The remedy."(c)Make whole L. E. Maddox and H. L. McCollum, for any loss of pay eachmay have suffered by reason of the Respondents' discrimination against them bypayment to each of them of a sum of money equal to the amount which he normallywould have earned as wages from the date of his lay-off to the date of theRespondents' offer of reinstatement, less his net earnings during that period inthe manner set forth in the section of this report entitled `.`The remedy."(d)Post at their plant at Atlanta, Georgia, copies of the notice attached heretoand marked "Appendix A " Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region. shall, after being duly signed by the Respondents'representative, be posted by the Respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents to insure that said noticesare not altered, defaced, or covered by any other material ;3.Notify the Regional Director for the Tenth Region in writing, within twenty(20) days from the date of service of this Intermediate Report what steps theRespondents have taken to comply therewith.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington, 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter 550DECISIONSOF NATIONALLABOR RELATIONS BOARDmediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a briefin support of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other'parties.' Statements'ofexceptions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced.Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85. As furtherprovided in said Section 203.46 should any paity desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of service of the order transferring the caseto the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C , this 24th day of January 1949.Louis PLOST,Trial Examiner.'APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interefere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist LOCAL No. 859, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPIItS OF AMERICA, A. F.OF L. or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities fof thepurpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to L. E. Maddox and H. L. McCollum, reinstatement totheir former or substantially equivalent positions without prejudice to anyseniority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered as a result of the discrimination.WE WILL BARGAIN collectively upon request with the above-named Unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employment, or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All driver-salesmen employed in our Atlanta, Georgia, plant.All our employees are free to become or remain members of the above-namedUnion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against THE REDROCK COMPANY551any employee because of membership in or activity on behalf of any such labororganization.THE RED ROCKCOMPANY,THE RED ROCKCOLA COMPANY,Employer.Dated-------------------------By ------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.